 


110 HR 4651 IH: Improving Access to Workers’ Compensation for Injured Federal Workers Act
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4651 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. Hare (for himself and Mr. Souder) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Federal Employees’ Compensation Act to cover services provided to injured Federal workers by physician assistants and nurse practitioners, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Improving Access to Workers’ Compensation for Injured Federal Workers Act. 
2.FindingsCongress finds the following: 
(1)Medical services and supplies provided by physician assistants (PAs), nurse practitioners (NPs), clinical nurse specialists (CNSs), certified nurse midwives (CNMs), and certified registered nurse anesthetists (CRNAs), are not included in the definition of medical, surgical, and hospital services and supplies in the Federal Employees’ Compensation Act (5 U.S.C. 8101 et seq.). PAs, NPs, CNSs, CNMs, and CRNAs are not included in the definition of physician in such Act, and claims signed by PAs, NPs, CNSs, CNMs, and CRNAs have been denied by the Office of Workers’ Compensation Programs of the Department of Labor.  
(2)In some rural areas where many of these providers are the only full-time providers of care, injured Federal workers may have to travel more than 100 miles to receive care that is reimbursable.  
(3)In some cases, Federal workers have been advised to use hospital emergency rooms for non-emergency care, rather than receiving care after hours at local clinics where many of these providers are the only health care professionals on-site.  
(4)PAs, NPs, CNSs, and CNMs are covered providers within Medicare, Medicaid, Tri-Care, and most private insurance plans.  
(5)PAs, NPs, and CNMs are legally regulated in all 50 States, the District of Columbia, and Guam. 
(6)All 50 States, the District of Columbia, and Guam authorize physicians to delegate prescriptive privileges to the PAs they supervise, authorize NPs to prescribe medications under their own signature, and 48 States, the District of Columbia, American Samoa, and Guam provide prescriptive authority to CNMs.  
(7)PAs and NPs work in virtually every area of medicine and surgery and are also employed by the Federal government to provide medical care, including by the Department of Veterans Affairs, the Department of Defense, and the Public and Indian Health Services.  
(8)CNSs have clinical nursing expertise in diagnosis and provide direct care to prevent, remediate, or alleviate illness and promote health. CNSs practice in hospitals, clinics, nursing homes, and other community-based settings.  
(9)CNMs provide vital care to pregnant Federal workers who are injured on the job. 
(10)CRNAs, the oldest of the advanced nursing specialties, administer more than 65 percent of all anesthetics given to patients each year, and are the sole providers of anesthetics in 85 percent of rural hospitals. 
(11)CRNAs work in almost every setting in which anesthesia is given, including operating rooms, dental offices, pain clinics, and ambulatory surgical settings.  
(12)Amending the Federal Employees’ Compensation Act to recognize PAs and NPs as covered providers will bring this Act in line with the overwhelming majority of State workers’ compensation programs, which recognize PAs and NPs as covered providers.  
(13)The exclusion of PAs, NPs, CNSs, CNMs, and CRNAs from the category of covered providers under the Federal Employees’ Compensation Act limits patients’ access to medical care, services, and supplies, disrupts continuity of care, and creates unnecessary costs for the Office of Workers’ Compensation Programs.  
3.Inclusion of physician assistants and advanced practice registered nurses in Federal employees’ compensation Act 
(a)InclusionSection 8101 of title 5, United States Code, is amended— 
(1)in paragraph (3), by inserting other eligible providers, after chiropractors,; 
(2)by striking and at the end of paragraphs (18) and (19); 
(3)by striking the period at the end of paragraph (20) and inserting ; and; and  
(4)by adding at the end the following: 
 
(21)other eligible provider means a physician assistant, nurse practitioner, clinical nurse specialist, certified nurse midwife, or certified registered nurse anesthetist, within the scope of their practice as defined by State law, or as credentialed by the Federal government.. 
(b)Conforming amendmentsChapter 81 of title 5, United States Code, is amended— 
(1)in section 8103(a)— 
(A)in the matter preceding paragraph (1), by inserting or other eligible provider after physician; 
(B)in paragraph (3), by inserting or other eligible providers after physicians; and 
(C)in the matter following paragraph (3), by inserting or other eligible provider after physician; 
(2)in section 8121(6), by inserting or other eligible provider after physician; and 
(3)in section 8123(a)— 
(A)in the second sentence, by inserting or other eligible provider after physician; and 
(B)in the third sentence, by striking of the employee and inserting or other eligible provider of the employee. 
4.Effective dateThe amendments made by this section shall apply beginning on the first day of the second Federal fiscal year quarter that begins on or after the date of the enactment of this Act. 
 
